 ENTERPRISE ASSN. OF STEAMFITTERS, LOC. 638EnterpriseAssociationofSteam,-HotWater,Hydraulic,Sprinkler,PneumaticTube, IceMachine and General Pipefitters of New York andVicinity,Local Union No. 638 of the United As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIOandHV & ACContractors'Association, Inc. Case 29-CB-339March 15, 1968DECISION AND-ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn December 7, 1967, Trial Examiner MelvinPollack issued his Decision in this proceeding, find-ing that Respondent had engaged in and was engag-ing in certain unfair labor practices, and recom-mending that it-cease and desist therefrom and takecertain affirmative action, as set forth in the at-tachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and the Charging Party filed a reply.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed- the rulings of the TrialExaminer made at the hearing and- finds that-noprejudicial error was committed. The rulings arehereby affirmed. The 'Board has considered theTrial Examiner's Decision,- and the entire record inthis case, including theespondent's exceptionsand Charging Party's reply, and hereby adopts the_findings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and- herebyorders that the Respondent, Enterprise Associationof Steam, Hot Water, Hydraulic, Sprinkler, Pneu-matic Tube, Ice Machine and General Pipefitters ofNew York and Vicinity, Local Union No. 638 oftheUnited Association of Journeymen and Ap-prentices `of the Plumbing and Pipefitting Industryof the United States and Canada, AFL-CIO, its of-ficers, agents, and representatives, shall take the ac-tion set forth in the Trial Examiner's, Recom-mended Order.170 NLRB No. 44TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE385MELVIN POLLACK, Trial Examiner: Upon a chargefiled on March 20, 1967, by HV &, AC Contractors'Association, Inc., herein called the Association, anamended complaint was'issued on July 31, 1967, al-leging that the Respondent Union had violated Sec-tion 8(b)(3) of the National Labor Relations Act,as amended, by refusing to sign.a written agreementwith the Association embodying terms and condi-tions of employment agreed on by the- parties, bybargaining directly and individually with membersof the Association, and by causing the employees ofcontractor John Grace & Co., Inc., to stop work inorder to force that contractor and the other mem-bers of the Association to bargain individually withthe Union.A hearing was held before me at Brooklyn, NewYork, on September 18, 1967. At the conclusion ofthe hearing, the General Counsel presented oral ar-gument. Briefs filed by the General Counsel, theAssociation, and the Respondent Union have beencarefully considered. Upon the entire record in thiscase and my observation of the demeanor of thewitnesses as they testified, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE ASSOCIATION; THE LABORORGANIZATION INVOLVEDThe members of the- Association, a New Yorkcorporation,- are employers engaged in-the installa-tion and servicing of heating, ; ventilating, and air-conditioning equipment. During the year precedingthe, issuance of the complaint, each member of theAssociation received from out-of-State suppliersgoods and materials valued- in excess of $50,000. Ifind that the Association and each of its membersare employers engaged: in commerce within themeaning of Section 2(2), (6), ,and (7) of the Act.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Sequence of EventsThe Union is the collective-bargaining represen-tative of steamfitters employed by members of theAssociation -and also represents .steamfitters -em-ployed by the Mechanical Contractors Associationof New York, Inc. Prior to the events describedbelow, the Association had no collective-bargainingagreement with the - Union but its —members ob-served the terms of a trade agreement effective July1, 1961-June-30, 1966, between the Union and theMechanical Contractors Association: In February1966, the Union and the Mechanical ContractorsAssociation began negotiations on a new contract.350-999 0 - 71 - 26 386DECISIONSOF NATIONALLABOR RELATIONS BOARDOn April 20, 1966, and again on April 27, the As-sociation's attorney, Erwin Popkin, sent letters toPresidentThomas J.Murray of the Unionrequesting that the Union set the "date, time, andplace" for negotiations on a contract to be effectiveJuly 1, 1966, and that the Union submit to the As-sociation in advance of negotiations its proposedchanges or modifications "to the present collective-bargaining agreement." By letter dated May 25,1966, Secretary-Treasurer James A. Mulligan ofthe Unioil advised Attorney Popkin that the Unionwould "be pleased to negotiate with you concern-ing an agreement to take effect on July 1st, 1966,"and that the meeting had been set for 11 a.m., June2, at the Union's office. Mulligan enclosed with thelettera copy of the Union's proposals to theMechanical Contractors Association for modifica-tion of the contract expiring on June 30, 1966. Fol-lowing additional correspondence, a meeting wasset for June 28 at the Union's office.At the June 28 meeting, Joseph Kenner, SidneyWalzer, and John Vittiglio of the Association metwith Robert Kennedy, John J. Wilcox, and Cor-neliusDunleavy of the Union. The Associationrepresentatives said they "had come down tonegotiate" and that they "were fully empowered todo so." The union -men said they were "thenegotiating committee" for the Union. The As-sociationrepresentativesinquiredabout theUnion's negotiations with the Mechanical Contrac-torsAssociation and were advised that the Unionhad withdrawn its demand for a 4-day week. Theunion representatives asked if the Association wasinterested in an industry promotion fund. The As-sociation representatives replied that the membersof the Association had been discussing the matter,that they thought it was an excellent idea, and thatthe Association would have no objection "if such afund would be incorporated in the contract." TheAssociation representatives suggested that theparties "get into a more detailed discussion." -Fol-lowing an interruption, the union representativessaid the negotiations with the Mechanical Contrac-tors Association had been underway for some time,that an agreement would probably be reached soon,and that it was "pointless" to discuss the samethingswith the Association at this late date. Aunion representative asked if the Association wouldaccept any agreement reached with the MechanicalContractors Association. After a caucus, the As-sociation representatives said they would accept"the same contract." The parties agreed they had a"deal" and shook hands.On July 8, 1966, Secretary-Treasurer Mulligan ofthe Union sent the Association a letter transmittinga copy of a memorandum of agreement negotiatedby Respondent and the Mechanical Contractors As-sociation on July 6, 1966. The memorandum ofagreement, effective until June 30, 1969, made cer-tain changes in the 1963-1966 contract and pro-vided that "All other items of the present TradeAgreementremain asis." The letter of transmittalstated:In accordance with our understanding, theenclosed two page copy of a memorandum ofagreement embodying the terms and condi-tions of the new Trade Agreement negotiatedby our Union and Mechanical Contractors As-sociation of New York, Inc., shall be bindingbetween our respective Associations until amore formal agreement is drawn and executed.Kindly sign the enclosed copy of this letter,indicating your acceptance of the terms of theabove mentioned agreement, and return sameto me.On July 18, 1966, the Association returned thememorandum agreement signed by its president,Joseph Kenner, together with letters from each ofthe Association's members authorizing the Associa-tion to negotiate a collective-bargaining agreementwith the Union.The Association thereafter sent the Union a se-ries of letters requesting the Union to forward a for-mal collective-bargaining agreement for execution.In February 1967, Neil Carty, a union delegate,telephoned Jules Nestle, who had succeeded JosephKenner as the Association's president in October1966, at his home. Nestle said the Associationwanted the formal agreement referred to in theUnion's letter of July 8 transmitting the memoran-dum of agreement between the Union and theMechanicalContractorsAssociation.'Cartyrequesteda meetingat which the Union could ex-plain its objections to a formal contract with theAssociation.Nestle replied in effect that the As-sociation felt that it needed the contract which ithad agreed upon with the Union.On March 8, 1967, John J. Tracey, the Union'sbusiness agent,sent each member of the Associa-tion a letter requesting that it sign and return thetwo copies of the Union's "Working Agreement,"effective July 8, 1966, to June 30, 1969, enclosedwith the letter. By letter dated March 10, 1967, andat a meetingwith the Union later in March, the As-sociationtook the position that it had a contractwith the Union and there was no reason for itsmembers to sign individual contracts. The Union'srepresentatives insisted that it would be to the long-term advantage of the Association'smembers notto push the signing of a, formal - agreement by theUnion and the Association. The parties agreed todiscussthe matteragain at atime and place to befixed by the Union.On Thursday, April 20, 1967, Walter Gould, aunion delegate,told President John Vittiglio of theJohn Grace Company that,he would pull a workstoppageattheCompany's - Meadowbrook'sHospital jobsite unlessVittiglio signed the in-dividual "Working Agreement" mailed to him. Vit-tiglio refusedto sign.Gould visited the Meadow-brook jobsite on Friday morning, April 21, and theunionmen stopped work. At a meeting later that ENTERPRISE ASSN. OF STEAMFITTERS, LOC. 638day, Business Agent Tracey told the Association'srepresentatives that unless its members signed in-dividual contracts byWednesday, April 26, theUnion's men would be pulled off the Associationmembers' jobsites.The Grace Company's employees returned towork on Monday, April 24. The next day, DelegateCummings of the Union advised President Nestle ofthe Association that his employees would not re-port to work the next day unless he signed the inde-pendent contract previously sent to him. No workstoppage occurred, however, as the, New YorkState Supreme Court of Nassau County enjoinedthe Union from pulling out the employees of theAssociation's members.B. Analysis and ConclusionsThe Union advised the Association on May 25,1966, that it would engage in bargaining negotia-tions with the Association; on June 28, the Associa-tion agreed to a union proposal that it accept as itscontract any agreement reached by the Union withtheMechanical Contractors Association; and onJuly 8, the' Union forwarded to the Association foracceptance a memorandum of agreement on a newcontract reached with the Mechanical ContractorsAssociation, which "shall be binding between ourrespective Associations until a more formal agree-ment isdrawn and executed." The Associationsigned and returned the memorandum of agree-ment on July 8, but the Union thereafter refusedthe Association's requests for a formal contract, in-sisted'that the members of the Association executeindividual contracts, and caused a work stoppage ata jobsite of the John Grace Company in order toforce this Company and other members of the As-sociationto enter into individual contracts with theUnion.I find no merit in the Union's contention that itsrepresentativeshad no authority to meet andnegotiateacontractwiththeAssociation'srepresentativeson June 28 or thereafter. TheUnion relieson a motionapproved at a union meet-ing onMay 25, 1966, that no action should betaken by its trade board on the Association'srequest for contractnegotiations "untildiscussedby and approved by the body." At a June 15 meet-ing, however, the membership passed a motion "toinvite the (Association] to a meeting with our tradeboard and possibly the Mechanical Contractors."As this action was taken after a "long discussion"on whether the Association should be "recognizedto negotiateour new agreement," I find that theunion membership authorized its trade board toenter into contractnegotiationswith the Associa-tion.In any event, the Union's secretary-treasurerinvited the Associationto bargaining negotiations,the meeting of June 28 was held at the Union's of-fices, the Union's representatives at this meetingheld themselves out as having authorityto negotiate387a contract with the Association,and the Union'ssecretary-treasurer subsequently transmitted thememorandum of agreement reached with theMechanical Contractors Association to the As-sociation for its acceptance.4 find from these cir-cumstancesthattheUnion'srepresentativesreached a binding agreement with theAssociationon behalfof the Union.Cf.InternationalUnion,United Automobile,Aircraftand Agricultural Imple-ment Workersof America (UAW), AFL-CIO (Mare-mont AutomotiveProducts),134 NLRB 1337,1338.Accordingly,I conclude that by failing and refusingafter July 18,1966, to execute a "more formalagreement"embodying the terms of the July 8memorandum agreement,by attempting to bypassthe Association and deal directly and individuallywith its members,and by engaging in a work stop-page in orderto force themembers of the Associa-tion to sign individual contracts,theUnion hasrefused to bargain within the meaningof the Act,thereby violating Section 8(b)(3).CONCLUSIONS OF LAW1.The Association and each of its members areemployers within the meaning of Section 2(2), (6),and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Union has refused to bargain with the As-sociation within the meaning of Section 8(b)(3) ofthe Act.4.The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYIt having been found that the Union has engagedin unfair'labor practices within the meaning of Sec-tion 8(b)(3) of the Act, my Recommended Orderwill require that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act.Upon the basis of the foregoing findings'and con-clusions and the entire record in this case, and pur-suant to Section 10(c) of the National Labor Rela-tionsAct, as amended, there is hereby issued thefollowing:RECOMMENDED ORDERThe Respondent Union, its officers, agents, andrepresentatives shall:1.Cease and desist from refusing upon , therequest of the Association to prepare, execute, andsubmit to the Association for its acceptance a for-mal contract embodying the terms and conditionsof employment agreed on by the parties in thememorandum agreement of July 8, 1966; fromdealing or attempting to deal directly and in-dividuallywithmembers of the Association in 388DECISIONSOF NATIONAL LABOR RELATIONS BOARDderogation of I S O bligation to bargain with the As-sociation; from threatening to engage in or engag-ing in work stoppages in order to force members ofthe Association to sign individual contracts; andfrom in any like or related manner refusing to bar-gain. with -the Association in accordance with therequirements of the Act.2.Take the following affirmative action which Ifind will effectuate the- policies of the Act:- (a)Upon the request of the Association,forthwith prepare, execute, and submit to the As-sociation for its acceptance a formal contract, em-bodying the, terms and conditions of employmentagreed upon by the parties in the memorandumagreement of July 8, 1966.(b) Post at the Union's offices-and meeting halls,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 29, after being dulysigned by an official representative, shall be postedby it immediately upon receipt thereof, and, bemaintained by it for 60 consecutive days thereafter,in conspicuous places,. including all places wherenotices to its members are customarily posted.Reasonable steps shall be taken by the Union to in-sure that said notices are not altered, defaced, orcovered by any other material.(c)Mail to the Regional Director for Region 29signed copies of the notice for posting by membersof the Association, said Employers being willing, atall locations- where notices to their employees arecustomarily posted.(d)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith!' In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of ,a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a, United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order-."I In the event that this Recommended Order, is adopted by the Board, thisprovision shall be modified to read- "Notify said Regional Director, in writ-ing, within 10 days from the date of this Order, what steps Respondent hastaken to-comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF ENTERPRISEASSOCIATION OF STEAM,'HOT WATER, HYDRAULIC,SPRINKLER,PNEUMATIC TUBE, ICE MACHINE ANDGENERALPIPEFITTERS OF NEW YORK AND VICINITY,LOCAL UNION No. 638 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA, AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the-Na-tional Labor Relations Act, as amended, we herebynotify you that:WE WILL, if requested to do so by HV & ACContractors'Association, Inc., prepare, ex-ecute, and submit to said Association for its ac-ceptance a formal contract embodying thesame terms and conditions of employmentagreedupon on July 8, 1966, with theMechanical Contractors Association of NewYork, Inc.WE WILL NOT attempt to bargain directly andindividually with the members of said Associa-tion and WE WILL NOT threaten or engage inwork stoppages to force members of the As-sociation to sign individual contracts, in disre-gard of our obligation- to bargain with the As-sociation.DatedByENTERPRISE ASSOCIATIONOF STEAM, HOT WATER,HYDRAULIC, SPRINKLER,PNEUMATIC TUBE, ICEMACHINE AND GENERALPIPEFITTERS OF NEWYORK AND VICINITY,LOCAL UNION No. 638 OFTHE UNITED ASSOCIATIONOF JOURNEYMEN ANDAPPRENTICES OF THEPLUMBING ANDPIPEFITTING INDUSTRY OFTHE UNITED STATES ANDCANADA, AFL-CIO(Labor Organization)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate -directly with the Board's, RegionalOffice, ,16 Court Street, Fourth Floor Brooklyn,New York 11201, Telephone 596-3535.